Citation Nr: 0330565	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected 
hypertension.

2.  Entitlement to service connection for a neurological 
disorder of the hands and feet, to include as secondary to 
service-connected hypertension.

3.  Entitlement to service connection for  memory loss, to 
include as secondary to service-connected hypertension.

4.  Entitlement to service connection for a vascular 
disorder, to include as secondary to service-connected 
hypertension.

5.  Entitlement to service connection for a kidney disorder, 
to include as secondary to service-connected hypertension.

6.  Evaluation of service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from September 1942 to June 
1972.  

This appeal arises from a December 1999 rating decision of 
the Phoenix, Arizona, Regional Office (RO), which granted 
service connection for hypertension, evaluated as 10 percent 
disabling, and denied claims of entitlement to service 
connection for residuals of a stroke, a hand and foot 
disorder, memory loss, a vascular disorder, and a kidney 
disorder, with all claims , to include as secondary to 
service-connected hypertension.  The veteran has appealed 
the denials of the claims for service connection, as well as 
the issue of entitlement to a higher evaluation for service-
connected hypertension.  


REMAND

In his claim, received in March 1999, the veteran indicated 
that in 1998 he had received treatment from "Dr. Chatham," 
of Mesa, Arizona, and "Dr. Swartz" of Tempe, Arizona.  These 
records are not currently associated with the claims file.  
On remand, the RO should attempt to obtain these records.  

In his notice of disagreement, received in February 2000, 
the veteran requested a hearing.  A hearing was scheduled 
for August 2000.  In a statement received in July 2000, the 
veteran stated that he would not be able to report for his 
hearing, and he requested that his hearing be rescheduled.  
In November 2000, he was notified that a hearing was 
scheduled for December 6, 2000.  However, a "conference 
report," dated in December 200, indicates that "IC conducted 
in lieu of formal hearing."  Other than this, the claims 
files do not contain evidence that the veteran requested to 
withdraw his hearing.  See 38 C.F.R. § 20.702(e) (2003).  On 
remand, the RO should clarify whether the veteran desires a 
hearing.  

With regard to the service connection claims, the Board has 
determined that etiological opinions must be obtained.  

The determination has been made that additional development 
is necessary in the current appeal.  Accordingly, the Board 
has no alternative but to defer further appellate 
consideration and this case is REMANDED to the RO for the 
following actions:

1.  The RO should clarify whether the 
veteran desires a hearing.

2.  After securing any necessary 
releases, the RO should obtain the 
records from Dr. Chatham, of Mesa, 
Arizona, and Dr. Swartz of Tempe, 
Arizona.  

3.  The RO should request a neurological 
examination.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., whether 
there is a 50 percent or greater 
chance), a) that the veteran had a 
stroke during his service, or b) as a 
result of his service-connected 
hypertension.  

If, and only if, it is determined that 
the veteran had a stroke during service 
or as a result of his service-connected 
hypertension, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., whether 
there is a 50 percent or greater 
chance), that the veteran has a 
neurological disorder of the hands and 
feet, and/or memory loss, that is 
related to his stroke.  

If, and only if, it is determined that 
the veteran did not have a stroke during 
his service or as a result of his 
service-connected hypertension, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater chance),  that the veteran has a 
neurological disorder of the hands or 
feet that is related to his service-
connected hypertension.  

If, and only if, it is determined that 
the veteran did not have a stroke during 
his service or as a result of his 
service-connected hypertension, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater chance),  that the veteran has 
memory loss that is related to his 
service-connected hypertension.  

The examiner should provide a rationale 
for all opinions.  The claims folders 
must be provided to the examiner for 
review.

4.  The RO should request a vascular 
examination.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., whether 
there is a 50 percent or greater 
chance),  that the veteran has a 
vascular disorder that is related to his 
service, or his service-connected 
hypertension.  The examiner should 
provide a rationale for all opinions.  
The claims folders must be provided to 
the examiner for review.

5.  The RO should request a kidney 
examination.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., whether 
there is a 50 percent or greater 
chance),  that the veteran has a kidney 
disorder that is related to his service, 
or his service-connected hypertension.  
The examiner should provide a rationale 
for all opinions.  The claims folders 
must be provided to the examiner for 
review.

6.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




